Citation Nr: 1738612	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-29 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than December 29, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Whether clear and unmistakable error exists in a December 1992 rating decision which denied service connection for PTSD.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to September 1971. 

This matter comes to the Board of Veterans' Appeals from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In November 2016, the Veteran testified at a hearing held in Washington, DC before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the November 2016 hearing, the Veteran's representative raised the issue of whether there is clear and unmistakable error in a December 1992 rating decision that denied entitlement to service connection for PTSD.  Hearing transcript, page 2.  This issue is inextricably intertwined with the issue of entitlement to an effective date earlier than December 29, 2008, for the grant of service connection for PTSD.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, this issue should be addressed by the RO in the first instance on remand.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether there is clear and unmistakable error in a December 1992 rating decision that denied entitlement to service connection for PTSD.  

2.  Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


